Case 2:19-cv-03590-SS Document 29 Filed 07/11/19 Page 1 of 13 Page ID #:89




 1      CENTER FOR DISABILITY ACCESS
        Chris Carson, Esq., SBN 280048
 2      Raymond Ballister, Jr., Esq., SBN 111282
        Phyl Grace, Esq., SBN 171771
 3      Dennis Price, Esq., SBN 279082
        Mail: PO Box 262490
 4      San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
 5      San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
 6      phylg@potterhandy.com
 7      Attorneys for Plaintiff Rafael Arroyo, Jr.
 8
        Douglas A. Gravelle (SBN 166110)
 9      Hinson Gravelle & Adair LLP
        28470 Avenue Stanford, Suite 350
10      Valencia, CA 91355
        Telephone: (661) 294-0116
11      Facsimile: (661) 294-0134
        gravelle@hinsongravelle.com
12
        Attorneys for Defendants Thrifty Oil Co.
13      and Tesoro Refining & Marketing Company LLC
14
15                              UNITED STATES DISTRICT COURT
16                             CENTRAL DISTRICT OF CALIFORNIA
17
        Rafael Arroyo, Jr.,                      Case No. 2:19-cv-03590-SS
18
                  Plaintiff,
19                                               Joint Rule 26(f) Report
           v.
20
        Thrifty Oil Co., a California            Date:       July 30, 2019
21      Corporation;                             Time:       11:00 AM
        Tesoro Refining & Marketing
22      Company LLC, a Delaware
        Limited Liability Company; and
23      Does 1-10,                               Honorable Judge Suzanne H. Segal
24                Defendants
25
26
             Pursuant to Rule 26 of the Federal Rules of Civil Procedure, the Court’s
27
     Standing Order (Docket #25) and the Court’s Order Setting Matter For A
28




                                             1

     Joint Report of Counsel                                           2:19-cv-03590-SS
Case 2:19-cv-03590-SS Document 29 Filed 07/11/19 Page 2 of 13 Page ID #:90




 1   Scheduling Conference (Docket #26), the parties, having met and conferred
 2   personally on July 9, 2019 through their respective attorneys of record, hereby
 3   submit the following Rule 26(f) Report.
 4
 5       a)       Statement of the Case
 6
                  Plaintiff: Rafael Arroyo, Jr. is a paraplegic who cannot walk and who
 7
         uses a wheelchair for mobility. Defendant Thrifty Oil Co. owns the real
 8
         property located at or about 2698 E. South Street, Long Beach, California.
 9
         Defendant Tesoro Refining & Marketing Company LLC owns Shell (“Gas
10
         Station”) located at or about 2698 E. South Street, Long Beach, California.
11
                  On the date of the plaintiff’s visit, the defendants did not provide
12
         accessible paths of travel in conformance with the ADA Standards. There
13
         was no safe wheelchair accessible route of travel from the boundary of the
14
         site to the entrance of the Gas Station store.
15
                  Defendant’s failure to provide for accessible path of travel at the Gas
16
         Station is a violation of the ADA and is discriminatory against the Plaintiff.
17
         Defendant violates Plaintiff’s rights under the American with Disabilities
18
         Act and the Unruh Civil Rights Act, and therefore, he seeks injunctive relief
19
         and the statutory minimum damage award.
20
                  Defendants: Thrifty Oil Co. (“Thrifty Oil”) holds a fee interest in the
21
         real property commonly known as 2698 E. South Street, Long Beach,
22
         California (“Property”) and Tesoro Refining & Marketing Company LLC
23
         (“Tesoro”) holds a leasehold interest in the Property. The Property is
24
         improved with a Shell-branded service station.
25
                  As for the allegation that the Property lacks an accessible path of
26
         travel from the edge of the Property, such allegation is without merit.
27
28




                                               2

     Joint Report of Counsel                                               2:19-cv-03590-SS
Case 2:19-cv-03590-SS Document 29 Filed 07/11/19 Page 3 of 13 Page ID #:91




 1
 2       b)       Subject Matter Jurisdiction
 3                This Court has subject matter jurisdiction over this action pursuant
 4       to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for alleged violations of the
 5       Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 6                This Court has the authority to exercise supplemental jurisdiction
 7       over the claims brought under the Unruh Act pursuant to 28 U.S.C. §
 8       1367(a) as the claims arise from the same incident.
 9                Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
10       founded on the fact that the Property which is the subject of this action is
11       located in this district and that Plaintiff's cause of action arose in this
12       district.
13
14       c)       Legal Issues
15
                  Plaintiff: The principal legal issues are: (1) whether the defendants
16
         are responsible under the law to remove barriers; (2) whether the plaintiff
17
         has standing to seek either damages or injunctive relief; (3) whether the
18
         barriers are readily achievable to remove; and (4) the nature and extent of
19
         damages, if any.
20
                  Defendants: The key legal issues include: (1) whether there was an
21
         accessibility barrier as alleged in the Complaint, and (2) if there was an
22
         accessibility barrier as alleged in the Complaint, whether Plaintiff is
23
         entitled to statutory damages based upon Plaintiff’s state law claim
24
         regarding the same (which requires Plaintiff to establish he suffered
25
         “difficulty, discomfort or embarrassment” because of any such
26
         accessibility barrier).
27
28




                                               3

     Joint Report of Counsel                                             2:19-cv-03590-SS
Case 2:19-cv-03590-SS Document 29 Filed 07/11/19 Page 4 of 13 Page ID #:92




 1       d)       Parties, Evidence, etc.
 2                Plaintiff: Other than the plaintiff himself, the only “witness” would
 3       be Evens Louis, investigators for plaintiff’s counsel who took photographs
 4       of the subject property following complaint from the plaintiff and as part of
 5       the prefiling process. The only documents that the plaintiff has would be
 6       photographs taken by Evens Louis.
 7                Defendants: Defendants’ expected witnesses include Plaintiff,
 8       persons that can authenticate photographs of and/or otherwise testify
 9       about the nature of the alleged accessibility barrier at the Property, and
10       Defendants’ expert(s). Potential evidence includes photographs of the
11       Property.
12
13       e)       Damages
14
                  Plaintiff: claims injunctive relief, attorney fees and damages under
15
         the Unruh Civil Rights Act, which provides for actual damages and a
16
         statutory minimum of $4,000 per violation.
17
                  Defendants: Since, as discussed above, Defendants do not believe
18
         the accessibility barriers alleged in the Complaint exists, Defendants do
19
         not believe there exists any grounds for the damages sought by Plaintiff in
20
         his Complaint.
21
22
         f)       Insurance
23
24                None.

25
         g)       Motions
26
27                Plaintiff: does not anticipate the need to amend the complaint to add
28       additional Defendants. Plaintiff does not believe it likely that he will seek




                                               4

     Joint Report of Counsel                                             2:19-cv-03590-SS
Case 2:19-cv-03590-SS Document 29 Filed 07/11/19 Page 5 of 13 Page ID #:93




 1       transfer of venue. Plaintiff intends to conduct an expert led site inspection
 2       to identify each barrier that would affect his type of disability and, then,
 3       amend the Complaint to ensure that the ADA claim reflects his intention to
 4       have all unlawful barrier removed or remediated. This is the two-step
 5       process permitted and required by Doran v. 7-Eleven Inc., (9th Cir. 2008)
 6       524 F.3d 1034 and Chapman v. Pier 1 Imports (US) Inc., 631 F.3d 939 (9th
 7       Cir. 2011).
 8                Defendants: Defendants do not agree with Plaintiff’s interpretation
 9       of Doran and Chapman. Defendants may file a Motion for Summary
10       Judgment.
11
12       h)       Manual for Complex Litigation
13                This case is not complex. There is no need for reference to the
14       procedures set forth in the Manual for Complex Litigation.
15
16
         i)       Status of Discovery
17
18                Plaintiff: intends to propound a set of Interrogatories, Requests for

19       Admission and Requests for Production of Documents; to take the

20       deposition of the Defendants and to conduct an expert site inspection.

21                Defendants: Defendants anticipate propounding written discovery

22       upon Plaintiff and taking Plaintiff’s deposition.

23
24       j)       Discovery Plan
25                (1) Disclosures
26                 The Parties do not seek any changes to the form or requirements for
27       initial disclosures. The Parties consent to exchange initial disclosures by
28       July 23, 2019.



                                               5

     Joint Report of Counsel                                             2:19-cv-03590-SS
Case 2:19-cv-03590-SS Document 29 Filed 07/11/19 Page 6 of 13 Page ID #:94




 1
 2                (2) Discovery Subjects
 3                Plaintiff intends to seek discovery related to: (1) the ownership and
 4       operation of the business; (2) lack of accessible path of travel at the Gas
 5       Station; (3) changes or modifications to the property; (4) the feasibility of
 6       providing access to persons with disabilities.
 7                Defendants: Defendants intend to seek, via written discovery and
 8       depositions, discovery regarding Plaintiff, Plaintiff’s visit to the Property,
 9       Plaintiff’s reason for visiting the Property, and all other issues relevant to
10       their defense
11                 The parties do not propose to conduct discovery in phases.
12
13                (3) Changes in Limitations on Discovery
14                Plaintiff: Plaintiff requests that rule FRCP 33(a)(1) limits be
15       increased to 45 for both parties. Plaintiff otherwise requests no deviation
16       from the Federal and Local Rules.
17                Defendants: Defendants see no reason to increase the limits on
18       discovery.
19
20                (4) Electronic Discovery
21                Plaintiff: hereby requests that, as part of initial disclosures,
22       Defendant produce all surveillance audio and video footage recorded at
23       Defendants’ facility; and which is in its possession or under its control.
24       Defendant has an ongoing duty to preserve these video tapes and can no
25       longer destroy or copy over such videotape footage.
26                Defendants: Defendants do not have video footage from the
27       Property.
28




                                               6

     Joint Report of Counsel                                             2:19-cv-03590-SS
Case 2:19-cv-03590-SS Document 29 Filed 07/11/19 Page 7 of 13 Page ID #:95




 1       k)       Discovery cut-off
 2                Plaintiff: proposes a final discovery completion date for non-expert
 3       discovery of June 8, 2020.
 4                Defendants:    To ensure orderly case management, Defendants
 5       believe the non-expert discovery cut-off should be before the designation of
 6       expert witnesses.      Hence, Defendants propose an earlier non-expert
 7       discovery cut-off of April 27, 2020, which is 3 weeks before the proposed
 8       deadline for the initial designation of expert witnesses
 9
10
         l)       Expert Discovery
11
12
                  Plaintiff: proposes Initial disclosure of Expert Witnesses date of May

13
         18, 2020, and a Rebuttal Disclosure of Expert Witnesses and Report of

14
         June 15, 2020. Expert witness depositions to be completed by June 29,

15
         2020. The date for Expert cut-off is proposed to be June 29, 2020.

16
                  Defendants: Defendants do not oppose the proposed May 18, and

17
         June 15 dates for initial and rebuttal expert disclosures (nor do Defendants

18
         oppose the proposed date of June 29, 2020 for completing expert

19
         depositions). However, as for the expert cut-off date (including hearing

20
         discovery motions regarding experts), Defendants believe that deadline

21
         should be eight (8) weeks (here, August 24, 2020) after the deadline for

22
         deposing expert witnesses (here, June 29, 2020). An August 24, 2020

23
         deadline for hearing motions regarding experts is still sufficiently in

24
         advance of the proposed September 22, 2020 trial date, and is necessary

25
         given the need to meet and confer before preparing and filing an expert

26
         discovery motion (which requires at least 18 days under Local Rule 37),

27
         plus the additional 21 days required to notice an expert discovery motion.

28




                                               7

     Joint Report of Counsel                                              2:19-cv-03590-SS
Case 2:19-cv-03590-SS Document 29 Filed 07/11/19 Page 8 of 13 Page ID #:96




 1       m)       Dispositive Motions
 2                Plaintiff: anticipates filing a motion for partial summary judgment
 3       on the issue of duty and liability under the ADA and the Unruh Civil Rights
 4       Act. This will happen after the necessary depositions are taken in this case.
 5                Defendants: Defendants may file a Motion for Summary Judgment.
 6
 7
         n)       Settlement
 8
 9
                  Plaintiff: Plaintiff believes that L.R. 16-15.4, Settlement Procedure

10
         Number 2—settlement proceedings before an attorney selected from the

11
         Attorney Settlement Officer Panel—should be utilized in this case.

12
                  Defendants: Defendants believe Settlement Procedure Number 3 –

13
         private mediation – should be utilized in this case.

14
15       o)       Trial Estimate

16                Plaintiff: has requested a bench trial and anticipates a 2-3 day trial.
17                Defendants: Based upon the alleged barrier presently pled in the
18       Complaint, Defendants estimate a 1-2 day bench trial.               Defendants
19       estimate calling 3-4 witnesses.
20
21       p)       Trial Counsel
22
                  Trial counsel for Plaintiff is Raymond Ballister, Jr.
23
                  Trial counsel for Defendant is Douglas Gravelle.
24
25       q)       Independent Expert
26
                  This is not a case where the Court should consider appointing a
27
         master pursuant to Rule 53 or an independent scientific expert.
28




                                                8

     Joint Report of Counsel                                                2:19-cv-03590-SS
Case 2:19-cv-03590-SS Document 29 Filed 07/11/19 Page 9 of 13 Page ID #:97




 1
 2       r)       Timetable
 3                Appended as Exhibit A.
 4
 5       s)       Other Issues
 6
                  Defendants: The undersigned counsel has significant concerns
 7
         about how Plaintiff’s counsel (Center for Disability Access) manages cases.
 8
         This concern stems from the undersigned’s handling of many cases filed by
 9
         the Center for Disability Access over the years. In essence, the Center for
10
         Disability Access “silos” each attorney to do very discrete, similar tasks
11
         over hundreds and hundreds of cases. For example, one attorney handles
12
         Rule 26 telephone conference, another attorney handles Court
13
         appearances, another attorney handles depositions, another attorney
14
         handles discovery responses, another attorney handles discovery disputes,
15
         another attorney handles mediations, and another attorney handles pre-
16
         trial preparation. In these relatively simple ADA cases, it is not uncommon
17
         to deal with six (6) different attorneys at the Center for Disability Access
18
         over the course of the case. The problem with this “silo” approach is that it
19
         makes settlement any time before the eve of trial very difficult because no
20
         one attorney at the Center for Disability Access “owns” the case or goes
21
         home at night thinking about how to resolve the case. Rather, each just
22
         does his or her little part in the big assembly line with little concern about
23
         resolution. The Center for Disability Access may claim that Phyl Grace
24
         handles all settlements. But Ms. Grace, according to the most current
25
         PACER search, currently has 810 open cases (in just the Central District
26
         alone), so she realistically cannot devote the time that is necessary to
27
         settlement. The solution? The Court should require the Center for
28




                                             9

     Joint Report of Counsel                                             2:19-cv-03590-SS
Case 2:19-cv-03590-SS Document 29 Filed 07/11/19 Page 10 of 13 Page ID #:98




 1       Disability Access to designate one lead attorney and one backup attorney
 2       to handle ALL matters in this case (including discovery, court appearances,
 3       settlement discussions, mediations, pre-trial preparation, trial, etc.). The
 4       undersigned counsel handles all such matters in this case for all
 5       Defendants, with one partner on backup in case of a sickness, scheduling
 6       conflict, etc.        There is no reason why Plaintiff’s counsel (Center for
 7       Disability Access) cannot do the same.
 8                Plaintiff’s Response: Plaintiff's counsel takes issue with the
 9       misrepresentation by Defendant of the delegation system utilized by its law
10       firm. This court, as our federal courts across the state are aware, Center for
11       Disability Access settles numerous cases at all stages of the case, not "on
12       the eve of trial" as Defendant suggests. This is a peculiarity for matters
13       handled by Mr. Gravelle due to his litigation style. However, despite the
14       inaccuracies and exaggerations employed by Defendant, the entire
15       discussion is misplaced, as it is settled law that the Defendant and the
16       Court "“may not attempt to impose its own judgment regarding the best
17       way to operate a law firm.” Moreno v. City of Sacramento (9th Cir. 2008)
18       534 F.3d 1106, 1114-15. Should this matter continue through to a request
19       for attorney's fees, Defendant will have the ability to critique the
20       reasonability of any request, however Plaintiff and his counsel controls the
21       staffing decisions on his case.
22
23
24
25
26
27
28




                                                10

     Joint Report of Counsel                                             2:19-cv-03590-SS
Case 2:19-cv-03590-SS Document 29 Filed 07/11/19 Page 11 of 13 Page ID #:99




 1
     Dated: July 11, 2019               CENTER FOR DISABILITY ACCESS
 2
 3
 4                                      By: /s/Dennis Price
 5                                      Dennis Price
 6                                      Attorney for Plaintiff Rafael Arroyo, Jr.

 7
 8   Dated: July 11, 2019               HINSON GRAVELLE & ADAIR LLP
 9
10
11                                      By: /s/Douglas A. Gravelle
                                        Douglas A. Gravelle
12
                                        Attorney for Defendants Thrifty Oil
13                                      Co. and      Tesoro    Refining  &
                                        Marketing Company LLC
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                       11

     Joint Report of Counsel                                       2:19-cv-03590-SS
Case 2:19-cv-03590-SS Document 29 Filed 07/11/19 Page 12 of 13 Page ID #:100




 1                             SIGNATURE ATTESTATION
 2
 3   Pursuant to Civil L.R 5-4.3.4(a)(2)(i), I hereby attest that all other signatories
 4   listed, and on whose behalf the filing is submitted, concur in this document’s
 5   content and have authorized the filing of this document with the use of their
 6   electronic signature.
 7
 8
 9
     Dated: July 11, 2019                     CENTER FOR DISABILITY ACCESS
10
11
12
                                             By: /s/Dennis Price
13                                           Dennis Price
14                                           Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                            12

     Joint Report of Counsel                                             2:19-cv-03590-SS
Case 2:19-cv-03590-SS Document 29 Filed 07/11/19 Page 13 of 13 Page ID #:101




 1
 2
                                     EXHIBIT A

 3
              PROPOSED SCHEDULE OF PRETRIAL & TRIAL DATES
 4
 5
      Matter                         Weeks          Plaintiff   Defendants
 6                                   Before         Requests    Request (if
 7                                   Trial                      Different)
 8    Last Day for Hearing on        25             3/30/2020   30 days after
      Motion to Add Parties and                                 Scheduling
 9
      Amend Pleadings (Monday                                   Order issued
10
      at 10:00 a.m.)
11    Non-Expert Discovery Cut-      15             6/8/2020    April      27,
12    Off                                                       2020
13    Expert Discovery Cut-Off       12             6/29/2020   August     24,
                                                                2020
14
      Last Day to Conduct            10             7/13/2020
15    Settlement Proceedings
16    Last Day for Law and Motion    8              7/28/2020
17    Hearings
18
      Final Pretrial Conference      2              9/7/2020
      (Monday at 1:30 p.m.)
19
      Last Day for Filing Proposed   1              9/14/2020
20    Findings of Facts and
21    Conclusions of Law (if court
22    trial)
      Exhibit Conference             Friday         9/18/2020
23
      (Friday at 3:00 p.m.)          before Trial
24    Trial                                         9/22/2020
25    (Tuesday at 9:00 a.m.)
26
27
28




                                          13

     Joint Report of Counsel                                     2:19-cv-03590-SS
